ORDER APPOINTING INDIANA SUPREME COURT COMMITTEE ON RULES OF EVIDENCE
Pursuant to the rule making authority vested in this Court and in order to promote the orderly development of the law of evidence, this Court hereby establishes an ad hoe committee to study and propose for adoption by this Court written rules of evidence for use in the trial courts of this state. The Committee shall be known as the "Supreme Court Committee on Rules of Evidence."
The Committee shall consist of twenty-eight (28) members who shall serve until further order of this Court. In order to assure broad input and regional representation, the State of Indiana is divided into four regions, from which this Court appoints the following committee members:
Northwest Region:
Hon. Thomas W. Webber, Sr.
Porter Superior Court 2
16 East Lincolnway
Valparaiso, IN 46883
Prof. Ivan Bodensteiner
Valparaiso University
School of Law
Valparaiso, IN 46888
Stephen C. Bower
8585 Broadway, Suite 899
Merrillville, IN 46410-7089
Mark L. Phillips
916 Lincoln Way
P.O. Box 1816
Valparaiso, IN 46350-1816
Hon. James T. Moody
U.S. District Court
128 Federal Building
Hammond, IN 46320
William B. Weist
P.O. Box 101
Fowler, IN 47944-0101
David L. DeBoer
401 Indiana Federal Building
Valparaiso, IN 46888-5592
Northeast Region:
Hon. William C. Fee
Steuben Superior Court
Courthouse
Angola, IN 46708-0827
Prof. J. Eric Smithburn
Notre Dame School of Law
Notre Dame, IN 46556
Linda Wagoner
130 W. Main
25 Merrill Lynch Plaza
Fort Wayne, IN 46802
John M. Clifton, Jr.
215 E. Berry Street
P.O. Box 2268
Fort Wayne, IN 46801-2268
Hon. Robert L. Miller, Jr.
U.S. District Court
825 Federal Building.
South Bend, IN 46615
*138John W. Whiteleather, Jr.
P.O. Box 807
Columbia City, IN 46725
Thomas H. Singer
205 W. Jefferson Blvd., Suite 418
South Bend, IN 46601
Central Region:
Hon. Kenneth H. Johnson
Marion Superior Court, Civil 2
W-448 City-County Building
200 East Washington Street
Indianapolis, IN 46204
Prof. Henry C. Karlson
Indiana University-School of Law
735 West New York Street
Indianapolis, IN 46202-5194
Kevin P. McGoff
8888 Keystone Crossing Plaza
Suite 750
Indianapolis, IN 46240
Gary P. Price
1210 One American Square
P.O. Box 82058
Indianapolis, IN 46282-0008
Hon. John D. Tinder
U.S. District Court
©46 East Ohio Street, Room 804
Indianapolis, IN 46204
Rebecca McClure
103 Courthouse Square
Lebanon, IN 46052
R. Douglas Hailey
1408 North Delaware Street
Indianapolis, IN 46202
Southern Region:
Hon. Richard L. Young
Vanderburgh Circuit Court
Civic Center Complex
Evansville, IN 47708
Prof. J. Alexander Tanford
Indiana University-School of Law
Law Building, Room 257
Bloomington, IN 46405
Terrance W. Richmond
P.O. Box 27
Milan, IN 47081
Joseph D. O'Connor III
226 S. College Square
P.O. Box 910
Bloomington, IN 47402-0910
Hon. Sarah Evans Barker
U.S. District Court
210 U.S. Courthouse
46 East Ohio Street
Indianapolis, IN 46204
Steven D. Stewart
Clark County Prosecutor
501 East Court Avenue, #215
Jeffersonville, IN 47180
Charles L. Berger
313 Main Street
Evansville, IN 47708
This Court has determined that the Uniform Rules of Evidence will be utilized as the initial basis from which the Committee is to work to develop rules of evidence for Indiana. The committee members representing the northwest region shall study and make recommendations on rules contained in Articles I, II, III, IV and XI of the Uniform Rules; those from the northeast region shall study and make recommendations concerning rules contained in Articles V and X; committee members from the central region shall study and make recommendations concerning the rules contained in Article VI; committee members representing the southern region shall study and make recommendations concerning the rules contained in Articles VII, VIII and IX of the Uniform Rules.
The state court judge appointed from each region shall be the chairperson of that region's subcommittee. Written reports of recommendations and comments, if any, will be submitted to this Court by February 28, 1998. Following receipt of such reports, the four chairpersons and the Honorable Jon D. Krahulik shall constitute a subcommittee which shall review the written reports and submit a final report to this Court. This Court anticipates that any recommendations for rules of evidence adopted by the Court will take effect on January 1, 1994.
IT IS, THEREFORE, ORDERED that a Supreme Court Committee on Rules of Evi*139dence is hereby established and that the persons named above are appointed to serve on such Committee.
The Clerk of this Court is directed to forward a copy of this order to each of the persons appointed to the Committee, to the Indiana State Bar Association, to the Mi-chie Company, and to West Publishing Company for publication in the advance sheets of this Court.